Case 1:20-cv-12202-WGY Document5 Filed 12/11/20 Page 1 of 8

EXHIBIT A
Case DetailsCatasdadiheared PAAPOMHAYS ~Document5 Filed 12/11/20 Page 2 of 8 Page | of 2

2084CV02684 Jeannte, Joel vs. Auto Zone et al _

 

Case Type:
Administrative Civil Actions

Case Status: |
Open |
File Date
11/20/2020 |
DCM Track: |
A - Average |
Initiating Action: |
Civil Rights Act, G.L.c 12§ 11H

Status Date:
41/20/2020

Case Judge:

— Se ee

ll

—

« NextEvent

All Information | Party Tickler Docket — Disposition

 

[Party Information . |

Jeannte, Joel
- Plaintiff

Alias

 

Party Attorney
+ Attorney
* Prose
Bar Code
PROPER
Address
Phone Number

«eevee

Auto Zone
- Defendant

Alias

 

Party Attorney
More Party Information

., Amani
- Defendant

 

Alias

Party Attorney
More Party Information

., Angel
-Defendant _

 

Party Attorney
More Party Information

http://www.masscourts.org/eservices/;j sessionid=43338618799E979B2B3A 3COBDDE487... 12/3/2020
Case DetailsCadesdadifrenttd PAALCWIEYS Document5 Filed 12/11/20 Page 3 of 8 Page 2 of 2

 

 

(Tickles )
Tickler Start Date Due Date Days Due Completed Date
Service 14/20/2020 N2/ 18/202 4 3Q

Answer 44/20/2020 G3/22/202 1 422

Rule 12/19/20 Served By 14/20/2020 Os/20/202 1 120

Rule 12/19/20 Filed By 41/20/20 20 O4f20/2021 oi

Rule 12/19/20 Heard By 14/20/2020 OSI W202 1 180

Rule 15 Served By 44/20/2020 0114/2022 420

Rule 15 Filed By 44/20'20 20 02/14/2022 451

Rule 15 Heard By 41/20/2020 02/44/2022 454

Discovery 11/20/2020 44/10'2022 720

Rule 56 Served By 41/20/2020 12/12/2022 752

Rule 56 Filed By 11/20/2020 04/09/2023 780

Final Pre-Trial Conference 41/20/2020 OF/O9/2023 g00

Judgment 44/20/2020 11/20/2023 4095

 

(Docket Information

Docket Docket Text
Date

41/20/2020 Attorney appearance

On this date Pro Se added for Plaintiff Joel Jeannte

11/20/2020 Case assigned to

DCM Track A - Average was added on 11/20/2020

—

FileRef image
Nbr. Avail.

11/20/2020 Affidavit of Indigency and raquest for waiver substituhon of state payrient of fees and 1

costs filed with Supplemental affidavit
Allowed (Filing and service only)

11/20/2020 Original civil cornplaint filed.

11/20/2020 Civil action cover sheet filed

nN
>
=
a
D

 

(Case Disposition
Disposition Date

Pending

Case Judge

http://w ww.masscourts.org/eservices/,jsessionid=4333 8618799E979B2B3A3COBDDE487... 12/3/2020
Case 1:20-cv-12202-WGY Document5 Filed 12/11/20 Page 4 of 8

 

i

 

DOCKET NUMBER

 

 

 

: Trial Court of Massachusetts
: CIVIL ACTION COVER SHEET 20 > 2 LB W The Superior Court

nacoer [Toed. Seaur fe caine

ames: | ¢ Wuclin pur K

 

 

 

 

¥

Bereta hn 4 6 LAL namo a puto Tow, Hac Het

 

 

 

 

 

ADRESS: fe ie ADDRESS: | 33% bUOVr ew st Lixliby
; il " iy 4 oUF |

 

 

peg eee

 

 

“TYPE GF ACTION AND TRACK DESIGNATION (see reverse stds)

Th aR =

 

 

“Other” pledse describe:
‘iduas daeraast aga ; Is this a class action under Mass. R. Civ, P2se
UVYe [J xo . Clee iin Boos
a STATEMENT OF DAMAGES PURSUANT TO Gi.¢. 212,534. ie = ee
a

For this farm, dist ard double or treble damage ciaims; indicate single damages only.

 

 

 

 

 

 

 

 

Syed
an we)
¥0) oe “9
' Scr oe mm
TORT CLAIMS Peat AR
{attach additional sheefs es necessary) “ee DG ae ‘ :
A. Documented medical expenses to-date: ss me ,
1. Tata hespilal expenses > = fh mes
2, Total doctar expenses i Weer “Ss
3. Total chiropractic experises s SR tnsd a
4, Total physical therapy expenses = Renee
5. Total SMSTES (desatbe below} §
“Subtetal (A §
B, Documented lost wages and compensation to date ee,
C. Documented damages to date .. $
D. Reasonably future medical and hospital expenses ee
E, Reasonaity srtipated lost wages i

 

F. Other documented items of damages (describe below}

; CO) Ad, ort
apie | jad TIA MES ae hid Led beg Be Be Biss

ae (A-F}:$

   

(attach sonal sh orate
|_| This action ini des a dain involving MAE to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).

Provide a detailed in of claims):
“ TOTAL: $

   
  

Signature of Attomey/ Unrepresented JS U

RELATED ACTIONS: Please provide the case num as6 name, and caunty of any related acfions pending im the Superigr Court.

 

The following is a full, Remized and detased ahtenvect of the facts on which the undersiqned plainiiif or plaintiff's” scoured refs tedeterite money darmages,

f™

oat //p0/70|

 

 

 

CERTIFICATION PURSUANT TO SJG RULE 1:18
[hereby certify that! have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution ree
Rute 1:18) requiring that { provide my cllents with information about court-connested dispute resolution services and discixs with them the
advantages and disadvantages of the various methods of dispute resolution.

 

Signature of Attomey of Record: X Date:

 

 

 

i
julorr Va

Tg bea" COMMONWEAL TH OF MASSACHUSETTS 9d

nil =
6 wn

Case 1:20-cv-12202- WGY Document 5 Filed 12/11/20 Page 5 of 8

SUFFOL K, ss. SUPERIOR —

PLAINTIF nt (PRINT NAME CLEARLY)

 

 

 

 

| COMPLAINT —
eile Jowe Ate, Adige .b BS
' IBEFENDANT(S) (PRINT NAME CLEARLY) . ah eB oe
aah ME Py
i - oe
un a) ;
PARTIES a h BS py wo a2f 19
i Cc} -.
. ES
mie Plants ena La Be {LX dig: Li ye

. athe Coto 26 lk.

2. Defendant(s) reside(s) a thats 2o Tp Av i he dl / Hg

in the County of $33 (st S- f- Koad car yy Sat au (7

City of Town

CIs 747
ian ne 4) cite ox
3. Ch Pate JE allan cuabe Zand fx 1 buadyslil-teadurbo

on sochs Ecalbid tu jhe pela pe ph

 

 

ae e y | A Hes
if ey AO
4o chong i Pippen bas had aw, (ley ye ast VG urls" ser bo pubs fh “Ar |

 

 

 

phe
va Op wide, de Kick “pe uct shore put Afate te 1 Lapua! 6
Aires!

fod hav

t drt by

Avs

 

ft
pre Bouse] yolek ee) ied: LP breath, rm An’ A Kyeyee”

eo ony (Wre the Stole

— mace aie vb
avo Law a1 O). AN J /
eae C Cirin ind hal ( tA Eros me J [ WE

AM hee bw?

 

 

 

Au pve VY, Pucehe *

 

 

ae
“aq

__, Case 1:20-cv-12202-WGY Document5 Filed 12/11/20 Page 6 of 8

 

 

Answer this question enly if you are seeking a restraining order Beast the defendant(s):

Have there been any other Court proceedings, criminal or civil, involving you or r your
family meimbers and the defendant or defendant’s family members?

Yes eet No

If Yes, describe the Court proceeding(s) and its/their status.

WHEREFORE, plaintiff demands that: _y
Nw Abnveo / Na LO O 2enNEé 1 a

DBE 196 Lng Hage. Le Thaw:
Dust ag ace Sig blbs ay fopegoly 4 sales
Anpeearend c ae teh, ihe fell, oppaty fer yCa_
ae SWE hugh UNDER THE nett Ctl ie Y. re

DATE:_

   

 

CALETE ark

ne 5 abide, OZnY

joi Ze

 

 

Telephone

 

 
CM/ECF - UBARC Me2GaGhndA2O2VIGIn EBoeumMeNtB7/Aited 12/11/20 Page 7 of 8 Page 1 of 2

Notices
4:20-cv-12202 Jeannite v. AutoZone Inc., et al

 

United States District Court
District of Massachusetts
Notice of Electronic Filing

The following transaction was entered by Storm, Christopher on 12/1 1/2020 at 1:07 PM EST and filed
on 12/11/2020

Case Name: Jeannite v. AutoZone Inc., et al
Case Number: 1:20-cv-12202
Filer: AutoZone Inc.,

Document Number: |

Docket Text:

NOTICE OF REMOVAL by AutoZone Inc., ( Filing fee: $ 402, receipt number 0101-
8549711 Fee Status: Filing Fee paid) (Attachments: # (1) Civil Cover Sheet, # (2)
Category Sheet)(Storm, Christopher)

1:20-cv-12202 Notice has been electronically mailed to:
Christopher C. Storm  cstorm@morrisonmahoney.com, sohare@morrisonmahoney.com
1:20-cv-12202 Notice will not be electronically mailed to:

Joel Jeannite
8 Hestia Park
Roxbury, MA 02119

The following document(s) are associated with this transaction:

Document description:Main Document

Original filename:yes

Electronic document Stamp:

[STAMP dcecfStamp_ID=1029851931 [Date=1 2/11/2020] [FileNumber=9085122-
0} [0b32378f0b746d6b1527€0529dfb63e07d4d067 7cfOdeee837d 1 4c66eb98041 £96
45a7€04130fdd08cb2498850b3 feb7523 700b564c0073a988c7c4fl 9e2d4d9]}
Document description:Civil Cover Sheet

Original filename:yes

Electronic document Stamp:

[STAMP dcecfStamp_ID=1029851931 [Date=1 2/11/2020] [FileNumber=9085122-
1] [9af81781d70bf341 894028651 0d6c9d6a3e2acea4704d 5181 0d2efa8el 5707ebfa
587 bb3b2£3280b46171£441 2630609cfl c6e9 1 a0789ae3e254934d73062a4e]]
Document description: Category Sheet

Original filename:yes

Electronic document Stamp:

https://ecf.mad.uscourts. gov/cgi-bin/Dispatch. pl?585572579397348 12/11/2020
CM/ECF - UG48G MA@achukaRO2VaAIGoh GobasrfritlS7/AROd 12/11/20 Page 8 of 8 Page 2 of 2

[STAMP deecfStamp_ID=1029851931 [Date=1 2/11/2020] [FileNumber=9085122-
2] [c0£05033639d2d93b399e84a6c00e033 eb89a90 fed6fbdf5092 1 d5S5abed5833948
509e2d8f1a0a66f91823 1 9efb Sde5efb60ad7 1 5c396584a239 50eef4d50509]]

https://ecf.mad.uscourts.gov/cgi-bin/Dispatch. pl?5 85572579397348 12/11/2020
